

113 S2059 IS: Energy Efficient Heating and Cooling Tax Credit Act
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2059IN THE SENATE OF THE UNITED STATESFebruary 27, 2014Mr. Begich introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow a credit for the purchase of heating and
			 cooling equipment which meets the Energy Star program requirements and is
			 used in certain high-cost energy communities, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Energy Efficient Heating and Cooling Tax Credit Act.2.Credit for
			 conversion of home heating using oil fuel to using natural gas or biomass
			 feedstocks(a)In
			 generalSubsection (a) of section 25C of the Internal Revenue
			 Code of 1986 (relating to nonbusiness energy property) is amended by
			 striking
			 and at the end of paragraph (1), by striking the period at the
			 end of paragraph (2) and inserting , and, and by adding at the
			 end the following new paragraph:(3)the amount of the
				qualifying heating conversion expenditures paid or incurred by the
			 taxpayer
				during such taxable year..(b)Dollar
			 limitation(1)In
			 general(A)LimitationSubsection (b) of section 25C of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new paragraph:(4)Limitation on qualifying
				heating conversion expendituresThe amount of the credit allowed
				under this section by reason of paragraph (3) of subsection (a) for
			 any taxable year with respect to any taxpayer shall not
				exceed $5,000..(B)Conforming amendmentParagraph (1) of section 25C(b) of such Code is amended by inserting by reason of paragraphs (1) and (2) of subsection (a) after The credit allowed under this section.(2)No double
			 countingSection 25C(e) of such Code (relating to special rules)
			 is amended by adding at the end the following new paragraph:(4)No double
				countingNo amount taken into account for purposes of determining
				a credit under this section by reason of paragraph (3) of
			 subsection (a) shall
				be taken into account for purposes of determining a credit under
			 this section
				by reason of paragraphs (1) and (2) of subsection
				(a)..(c)Qualifying
			 heating conversion expendituresSection 25C of the Internal Revenue Code of
			 1986 (relating to residential energy property expenditures) is amended by
			 adding at the end the following new subsection:(h)Qualifying
				heating conversion expenditures(1)In
				generalThe term qualifying heating conversion expenditures means expenditures made by the taxpayer for qualified heating conversion property which—(A)meets the requirements of subparagraphs (A) and (B) of subsection (d)(1), and(B)is used as a heating or cooling system on a building or
			 structure located in a community (as determined under section 19(a)(1) of
			 the Rural Electrification Act of 1936) in which the average residential
			 expenditure for home energy is more than  200 percent of the national
			 average residential expenditure for home energy (as determined by the
			 Energy Information Agency using the most recent data available).(2)Amounts includedThe term qualifying heating conversion expenditures includes expenditures—(A)for labor costs properly allocable to the onsite preparation, assembly, or original installation of
			 property described in paragraph (1), including fuel service connection
			 installation costs specifically related to
				fuel service to the qualified energy property used in such
			 conversion, and(B)the removal of the fuel oil
				equipment (including any storage tank) for such a building or
			 structure.(3)ExclusionsSuch term does not include expenditures for soil cleanup.(4)Qualified
				heating conversion propertyFor purposes of paragraph (1), the term qualified heating conversion property means property which—(A)is placed in service before January 1, 2019,(B)meets the performance and quality standards described in subsection (d)(2)(B), and(C)is a product which qualifies under the Energy Star program and meets the requirements for such
			 property under such program..(d)Conforming amendmentSubsection (g) of section 25C of the Internal Revenue Code
			 of 1986 (relating to termination) is amended by striking This section and inserting Paragraphs (1) and (2) of subsection (a).(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.